1    Michael J. Gearin, WSBA # 20982                                 Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                                      Chapter 11
2    Brian T. Peterson, WSBA # 42088                                 Hearing Location: Seattle, Rm. 7206
     K&L GATES LLP                                                   Hearing Date: December 7, 2018
3    925 Fourth Avenue, Suite 2900                                   Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                          Response Date: November 30, 2018
4    (206) 623-7580

5

6

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
9
     In re:                                                     Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                           DECLARATION OF MARK CALVERT
11            Debtor.                                           IN SUPPORT OF FIRST APPLICATION
                                                                FOR COMPENSATION OF CASCADE
12                                                              CAPITAL GROUP LLC AS
                                                                ACCOUNTANTS FOR THE TRUSTEE
13
              Mark Calvert declares as follows:
14
              1.     I am over the age of 18 years old and, if called as a witness, could and would testify
15
     to the matters set forth herein based on my personal knowledge. Unless otherwise stated herein, I
16
     make the following statements based upon my personal knowledge. I am a principal of Cascade
17
     Capital Group LLC (“Cascade”). I submit this Declaration in support of the Application for
18
     Compensation for Cascade Capital Group LLC as Accountants for the Chapter 11 Trustee (the
19
     “Cascade Application”).
20
              2.     Cascade previously submitted an application for fees and expenses in compliance
21
     with the Court’s direction that the Trustee, Trustee’s Counsel, and Cascade Capital Group LLC
22
     (“Cascade”) file fee applications and set them for hearing on October 6, 2017 (the “2017
23
     Applications”). In the 2017 Applications Cascade and other professionals requested that the Court
24
     defer ruling on allowance or payment of fees. This Application supersedes and replaces the 2017
25

26
                                                                                      K&L GATES LLP
     DECLARATION OF MARK CALVERT IN SUPPORT OF                                  925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     APPLICATION FOR COMPENSATION FOR CASCADE                                      TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     CAPITAL GROUP LLC - 1
     501956696 v4


 Case 16-11767-CMA          Doc 1925      Filed 11/16/18     Ent. 11/16/18 19:02:43           Pg. 1 of 4
1    Cascade application and expands the timeframe for services to the period April 2016 through

2    September 2018.

3    3.       My staff and I prepared the billing statements attached as Exhibit A. They are true and

4    correct to the best of my knowledge. Pursuant to my Supplemental Declaration of Mark Calvert in

5    Support of Application for Order Authorizing Employment of Cascade Capital Group, LLC as

6    Accountants for Trustee [Dkt. No. 375], my hourly rate for services described in the Cascade

7    Application is $350 per hour. This rate is discounted from my hourly rate for Trustee services in this

8    case of $400 per hour and my normal hourly rate of $450 per hour for accounting related services.

9    Thus, my hourly rate for the Cascade Application is discounted by approximately 22%. In addition,

10   the hourly rate of Mr. McDonald for the Cascade Application is $300, which represents a 14.3%

11   discount from his normal rate of $350.

12            4.     A list Cascade’s individual timekeepers who incurred time reflected in Cascade’s

13   billing statements, along with their titles and hourly rates is as follows: Mark Calvert, Principal

14   ($350/hour); Charles Green, Senior ($350/hour); Christine Unwin, Senior Staff (and licensed private

15   investigator) ($180/hour); Tod McDonald, Senior Manager with 15 plus years of experience with

16   Cascade ($300/hour); Jody Cannady, a 15 year Accountant with Cascade ($120/hour); Marjorie

17   Chappel, Staff ($100/hour); and Jessica Gilmore, Staff ($100-$150/hour). Travel for each employee

18   was billed at half their stated hourly rate.

19            5.     Attached hereto as Exhibit B is a summary of Cascade’s monthly fees incurred,

20   broken down by individual project categories. The particular project categories are described in more

21   detail in the Cascade Application. Attached hereto as Exhibit C is a summary of monthly hours

22   incurred by Cascade, broken down by particular project categories. Attached hereto as Exhibit D is

23   a summary of monthly expenses incurred by Cascade, broken down by category.

24

25

26
                                                                                      K&L GATES LLP
     DECLARATION OF MARK CALVERT IN SUPPORT OF                                  925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     APPLICATION FOR COMPENSATION FOR CASCADE                                      TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     CAPITAL GROUP LLC - 2
     501956696 v4


 Case 16-11767-CMA           Doc 1925      Filed 11/16/18     Ent. 11/16/18 19:02:43          Pg. 2 of 4
1             6.     My staff and I prepared the billing statements attached as Exhibit A, as well as the

2    summaries attached as Exhibits B through D. The exhibits attached hereto are true and correct to the

3    best of my knowledge.

4             7.     The Cascade Application provides the Court with information regarding the

5    Cascade’s efforts during this case and the amount of fees and costs incurred as a result. Cascade has

6    supported the Trustee efforts to preserve the value of the estate’s business, to formulate a

7    reorganization plan, to create financial reporting and controls necessary to the operation of the

8    business, to market the company for sale, to secure assets of the estate, to identify assets belonging

9    to customers of the Debtor and to return them, and ultimately to liquidate the assets of the

10   bankruptcy estate. Absent the services of the professionals in the case, including Cascade, there

11   would not have been an effort to create value for the creditors and the business of the estate would

12   not have been wound down in an orderly fashion. Cascade respectfully requests that the Court grant

13   allowance of its fees in the amount of $926,742.20, approve costs in the amount of $27,147.00 and

14   approve distribution of amounts as may be proposed by the Trustee to be paid to all professionals

15   pro rata in partial satisfaction of allowed professional fees and expenses in the case.

16            I declare under the penalty of perjury under the laws of the United States that the foregoing is

17   true and correct to the best of my knowledge.

18            EXECUTED this 15th day of November, 2018, at Seattle, Washington.

19

20                                          /s/ Mark Calvert
                                            Mark Calvert
21

22

23

24

25

26
                                                                                      K&L GATES LLP
     DECLARATION OF MARK CALVERT IN SUPPORT OF                                  925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     APPLICATION FOR COMPENSATION FOR CASCADE                                      TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     CAPITAL GROUP LLC - 3
     501956696 v4


 Case 16-11767-CMA           Doc 1925      Filed 11/16/18      Ent. 11/16/18 19:02:43         Pg. 3 of 4
1                                        CERTIFICATE OF SERVICE

2             The undersigned declares as follows:

3           That she is a paralegal in the law firm of K&L Gates LLP, and on November 16, 2018, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             Also on November 16, 2018, she caused the foregoing document to be mailed to the Parties
6    at the addresses listed below:

7              Northwest Territorial Mint LLC
               325 E Washington St #226
8              Sequim, WA 98382
9            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
10
              Executed on the 16th day of November, 2018 at Seattle, Washington.
11

12                                                          /s/ Denise A. Lentz
                                                            Denise A. Lentz
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                         K&L GATES LLP
     DECLARATION OF MARK CALVERT IN SUPPORT OF                                     925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
     APPLICATION FOR COMPENSATION FOR CASCADE                                         TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
     CAPITAL GROUP LLC - 4
     501956696 v4


 Case 16-11767-CMA           Doc 1925      Filed 11/16/18     Ent. 11/16/18 19:02:43             Pg. 4 of 4
